Title: John Quincy Adams to Abigail Adams 2d, 18 May 1786
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Cambridge, Friday, May 18, 1786
     
     I received this afternoon your No. 11 and I never received a letter which caused such a variety of sensations. I will only say, that I received the profile with pleasure, and the person for whom it was taken will for the future be very dear to me.
     It is very disagreeable to be continually making apologies for having nothing to write; but it is really so, I am more than ever out of a situation to write anything that you can think worth reading. I have heretofore sometimes had recourse to giving you sketches of character, and sometimes to moralizing, but I am now deprived even of those sources. Pedants like most of the characters among the government of our college, and of boys, as a great part of the students are, could afford you but a pitiful entertainment, and you have given me such a rap on the knuckles with respect to proverbs and wise sayings, that I must take care how I show my gravity. I believe, upon the whole, that the philosophy of Democritus, who laughed at all the world, was preferable to that of Heraclitus, who was always weeping. The follies of the world made one very unhappy, while they rather increased the enjoyments of the other; for my part, when I reflect upon all the plans and schemes, the ceremonious nothings, the pompous trifles which men are always employed about, it sometimes raises a smile, and sometimes a sigh, when I behold vices and follies which lessen the natural dignity of human nature and which injure society, then I cannot restrain my indignation; but when they are only such as the little greatness of a self-conceited coxcomb, or such as have their source in vanity, I can then indulge all the ludicrous ideas which naturally arise in my mind; these have sometimes assisted me to fill up a letter to you; but as to proverbs and wise sayings, I am not ambitious of producing any. I will endeavor henceforth to change my style, and follow your example, in employing satirical irony, and leave you to your own reflections.
     
     
      Tuesday, 23d.
     
     I have, in former letters, given you a short sketch of the characters of two or three members of this government. The next that comes in course is Mr. R., the tutor of my own class. This man, too, like all the rest, is very much disliked by the scholars. He has a great deal of modesty, and this is a disadvantage to him here. He is pas­sionate and vindictive; and those are qualities which do not fequently inspire love or esteem. In short, our four tutors present as ridiculous a group as I ever saw. They appear all to be in a greater necessity of going to school themselves than of giving instruction; and one of them, at least, is below par as to genius. He is, however, the best of the tutors. He possesses a sweet simplicity, which creates a great deal of mirth among the students; and as he has observed that the other tutors command respect by maintaining an awful distance between themselves and the students, he likewise assumes an air of dignity, which is quite becoming. You would suppose that this immense distance between tutors and scholars was impolitic; but in fact it is quite the contrary. Were these gentlemen to be frequently in company with some of the good scholars among the students, the comparison would be too much to their disadvantage not to be mortifying and humiliating.
     We have been in somewhat of a bustle this day. The parts for next commencement were given out this morning. It is curious to observe how the passions of men are adapted to the situations in which they are placed. You must know that about two-thirds of every class have to read syllogisms when they take their degrees. Now, these syllogisms are held in abomination by the students, because the other parts are commonly given to the most distinguished scholars. A syllogism is considered as a diploma, conferring the degree of dunce to all to whom it is given. All the senior sophisters have been waiting the giving out of the parts for three weeks, with as much impatience and anxiety as if their lives and fortunes depended upon it; and there are not, I suppose, now more than half-a-dozen in the class that are satisfied. This time twelve-months the case will be the same with the class to which I belong. But I must inform you, that the president, who distributes the parts, is by no means infallible; that he gives good parts sometimes to bad scholars, and syllogisms to good ones. So, you must not hastily conclude that I am a fool, or an ignoramus, in case I should have to read a syllogism; which, for two or three reasons, I think is probable enough. But it is not necessary to look so far before us.
     
     
      Saturday, 27th.
     
     I have been thinking, I believe a full hour what to say to you, and am now as much at a loss as when I first began.
     I have been out of town but once this quarter, and I see no company out of college. I have nothing to draw me from my studies, (but the college exercises,) and I keep as close to them as I can conveniently; but it is the same thing continually repeated, and can therefore furnish very little matter for a journal.
     The next character, which follows in course among the governors of the college, is the librarian, Mr. W. He is a man of genius and learning, but without one particle of softness, or of anything that can make a man amiable, in him. He is, I am told, severe in his remarks upon the ladies; and they are not commonly disposed to be more favorable with respect to him. It is observed that men are always apt to despise, what they are wholly ignorant of. And this is the reason, I take it, why so many men of genius and learning, that have lived retired and recluse lives, have been partial against the ladies. They have opportunity to observe only their follies and foibles, and therefore conclude that they have no virtues. Old bachelors too are very apt to talk of sour grapes; but if Mr. W. ever gets married, he will be more charitable towards the ladies, and I have no doubt but he will be more esteemed and beloved than he is now, he cannot be less.
     
     
      Wednesday, 31st. Election day.
     
     This, you know, is the only day in the year, which resembles what in France is called a jour de fête. Almost all the college went to Boston. I have no great curiosity to see such things and therefore remained at home. The elections have been in general the same with those of the last year, excepting that in Boston they have turned out Mr. Hitchborne from the House of Representatives, and Mr. Lowell from the Senate. This is supposed to be in consequence of some writings which have appeared in the newspapers under the signature of Honestus, against the lawyers. They were written by Mr. Benjamin Austin, a merchant, and it is supposed will considerably injure the practice of the law. They are intended to rouse and inflame the passions of the people. His proposals are in general as extravagant and absurd as they can be, yet to a certain degree they have been successful, and they may be still more so.
     
     
      Saturday, June 10th.
     
     This day Mr. Williams closes his course of lectures on Natural Philosophy. He has given us of late two or three lectures upon fire, containing a system of his own with respect to Northern Lights. This is a phenomenon which has never yet been well accounted for. This new system is specious and may lead to further discoveries on this subject. Mr. Williams is more generally esteemed by the students, I think, than any other member of this government. He is more affable and familiar with the students, and does not affect that ridiculous pomp which is so generally prevalent here. The only complaint that I have heard made against him was of his being too fond of his ease, and unwilling to make any great efforts for acquiring a perfect knowledge of the branch which he professes. I believe he is a very good man, but I must see more proofs of genius than I have yet observed before I shall think him a great man.
     I am very glad his lectures are over. The weather is now so warm that to be shut up in a room with a hundred people, is enough to stifle one. At one of the lectures, two or three days since, Thompson, the most distinguished character in the senior class, fainted away, and has been ill ever since.
     As to news, I can only inform you of two marriages and one courtship. I have heard Mr. G. is humbly paying his addresses to your friend Miss Q. So, you see, I shall probably be supplanted, notwithstanding my prior claim, and he has great advantages over me, as it is against the law for me to look at a young lady till the 20th of July, 1787, and then I suppose it will be too late. Indeed, I am almost determined to write one of your lamentable love songs, talk of flames, darts, perjured vows, death, and so on, according to custom. Death, you know, in romances and love-songs, is one of the most busy actors. When lovers are happy, they say death only can part them; when they are unsuccessful, death is always ready immediately to relieve them from pain. In short, death appears to be a jack-of-all-trades, but I have never been able to discover who or what he is. However, I don’t see why I should not invoke him, upon occasion, as well as any body; for in poetry he is the most innocent being on earth.
     
     
      Saturday, June 17th.
     
     This day the bridge between Boston and Charlestown was completed. An entertainment was given upon the occasion by the proprietors, to six hundred people, on Bunker’s Hill. It is the anniversary of the famous battle fought there. It is better, to be sure, that oxen, sheep, calves, and fowls be butchered than men; and it is better that wine should be spilled than blood; but I do not think this was a proper place for revelling and feasting. The idea of being seated upon the bones of a friend, I should think would have disgusted many. Such feelings may be called prejudices, but they are implanted by nature, and cannot, I think, be blamed. You will see in the papers how the poets have been exerting their talents upon the occasion. I have seen five different sets of verses, not one of which has escaped the simile of the Phoenix rising from its own ashes, applied to Charlestown.
     I have written to papa and mamma lately. You will present my duty to them.
     
      Yours,
      J. Q. Adams
     
    